Citation Nr: 0911244	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from November 2001 to November 
2005.  

This appeal arises from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran's DD Form 214 shows that he served in Iraq from 
February 2004 to February 2005.  His military occupational 
specialty (MOS) was identified as a fire support specialist.

On VA (QTC) examination in February 2006, the Veteran 
reported that during his service in Iraq, he was involved in 
training Iraqi soldiers as well as patrolling the streets and 
checking houses.  He alleged that his duties exposed him to 
constant bombings, explosions, rockets, missiles and mortar 
attacks.  He also indicated that he witnessed people being 
wounded, injured and killed.  He specifically noted that he 
experienced the death of someone close to him, a Sergeant 
Wilson.  He was diagnosed as having PTSD.   

The RO determined that the incidents reported by the Veteran 
were not specific enough to warrant a corroboration attempt 
by the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The Board disagrees.  The Board finds that an 
attempt should be made to research the Veteran's unit records 
to corroborate what he may have been exposed to during his 
tour of duty in Iraq.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors.

2.  The RO should contact the JSRRC and 
request any existing information related 
to the incidents reported by the Veteran 
during his period of service in Iraq from 
February 2004 to February 2005.

3.  After any completing any additional 
indicated development, including another 
VA examination if warranted, the issue of 
entitlement to service connection for PTSD 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

